416 F.2d 969
UNITED STATES of America, Plaintiff-Appellee,v.Carl SPANGLER, Appellant.
No. 23617.
United States Court of Appeals Ninth Circuit.
October 17, 1969.

Appeal from the United States District Court for the Southern District of California; C. A. Muecke, Judge.
Richard A. Walton, of Dahlstrum, Walton, Butts & Bergman, Hollywood, Cal., for appellant.
Edwin L. Miller, Jr., U. S. Atty., Shelby R. Gott, Asst. U. S. Atty., San Diego, Cal., for appellee.
DECISION
Before CHAMBERS, ELY and KILKENNY, Circuit Judges.
PER CURIAM.


1
The judgment appealed from is reversed. The question of proof of possession is a close one, but we find it falls a little short of proof beyond a reasonable doubt, resolving here, of course, all inferences in favor of the government.


2
It would appear that the indictment should be dismissed.